DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 5/29/2020. As directed by the amendment, claims 1-70 were cancelled and new claims 71-91 were added. Thus, claims 71-91 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 81, and 83-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 76, the limitation “the paddles are a portion of…the frame” (lines 1-2) is unclear as to how the paddles which is part of the support portion as claimed in claim 74, can be part of the frame, when claim 71 claims “the support portion is removably coupled to the frame”, by stating that the support portion is removably coupled to the frame, this established that the frame is separate from the support portion. It is noted that the claim is not claiming that the support portion is removably coupled to a portion of a frame, but rather, the claim is claiming that “the support portion is removably coupled to the frame”, therefore, it is contradicting to claim that the paddles which are part of the support portion are a portion of the frame. 
Regarding claim 81, the limitation “the support portion is a portion of the frame” (lines 1-2) is unclear as to how the support portion can be part of the frame, when claim 71 claims “the support portion is removably coupled to the frame”, by stating that the support portion is removably coupled to the frame, this established that the frame is separate from the support portion. It is noted that the claim is not claiming that the support portion is removably coupled to a portion of a frame, but rather, the claim is claiming that “the support portion is removably coupled to the frame”, therefore, it is contradicting to say that the support portion is a portion of the frame. 
Regarding claim 83, the limitation “the support portion” (lines 9-10) lacks proper antecedent basis. It is unclear if “the support portion” is trying to claim a portion of the support being claimed in claim 83, line 8, or the support in claim 83, line 8, or a new support portion. For examination purposes “the support portion” is being interpreted as --the support--. 
	Regarding claim 84, the limitation “the supports” (line 1) lacks proper antecedent basis. It is unclear if the supports are referring to “support” (claim 83, line 8) or “support portion” (claim 83, lines 9-10) or additional supports. For examination purposes the limitation “the supports” is interpreted as --the support--. 
	Regarding claim 84, the limitation “the supports are permanently coupled to the frame” (lines 1-2) is unclear as to what the scope of the claim is, claim 83 appears to be claiming that the support portion is removably coupled to the frame, and as stated above, it is interpreted as --the support being removably coupled to the frame--, this rejection is assuming the support portion in claim 83, lines 9-10 is referring to the support in claim 83, line 8, therefore, claim 84 is contradicting claim 83. 
Regarding claim 85, the limitation “the supports” (line 1) lacks proper antecedent basis. It is unclear if the supports are referring to “support” (claim 83, line 8) or “support portion” (claim 83, lines 9-10) or additional supports. For examination purposes the limitation “the supports” is interpreted as --the support--.
Regarding claim 91, the limitation “upper and lower straps” (lines 1-2) is unclear as to how many straps the applicant is trying to claim, a plurality of upper straps and a plurality of lower straps or one upper strap and one lower strap. 
Regarding claim 91, the limitation “a rear portion” (line 3) is unclear as to what the structural relationship between the rear portion and the headgear is. Is the rear portion a rear portion of the headgear or another structure of the interface assembly, or the user. 
	Any remaining claims are rejected for their dependency on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 71-74, 76, 81-85, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784).

    PNG
    media_image1.png
    876
    873
    media_image1.png
    Greyscale

Regarding claim 71, Ho discloses an interface assembly (310 shown in fig. 8 with the headgear 960 shown in fig. 29, paragraphs 0080 and 0073) comprising a nasal-oral mask (310, fig. 8, paragraph 0080); a headgear (head gear shown in fig. 29 comprising 960); and wherein the mask comprises a seal that is configured to seal (314, fig. 8 and paragraph 0080) around a mouth of a user and on an underside of a nose of the user (see paragraph 0080 and figs. 8-10); a frame supporting the seal (see frame 336 and 338, see fig. 4, paragraphs 0065-0066); a support portion that extends upwardly from the frame and supports an upper portion of the seal, the support portion being positioned on a lateral side of the upper portion of the seal to support the seal and configured to maintain the seal in contact with the user’s nose when the seal is pressurized (support portion is 312, figs. 8-9, paragraph 0080, as shown, the support portion extends upwardly from the frame and supports and upper portion of the seal, the support portion being positioned on a lateral side of the upper portion of the seal to support the seal and configured to maintain the seal in contact with the user’s nose when the seal is pressurized since 312 allows headgear to pull the entire mask to the user, see paragraph 0080 for reference); wherein the support portion is snap coupled to the frame (see paragraphs 0065-0066, Ho discloses that 136 and 138 are snapped onto the support portion 112 and discloses in paragraph 0080 that 336/338 are attached to 312 like figs. 1-5); and wherein the headgear is coupled to the mask at one or more mounting points and comprises a first strap portion provided on each side of the headgear to connect the mask to a rear portion of the headgear (see the annotated-Ho fig. 29 above, as shown, the headgear couple to the mask at one or more mounting points and comprises a first strap portion on each side), but fails to specifically disclose that the support portion is removably coupled to the frame. 
However, Ng teaches a support portion (20 comprising 23, fig. 2) that is removably coupled to a frame (40 having 48, fig. 2, see col 5, lines 23-37 and see claim 29, Ng discloses that the elbow module and the frame module comprise a combined elbow and frame module due to being mechanically interconnected by the mechanical interlock, and a snap-fit attachment mechanism releasably snap-fits the combined elbow and frame module with the cushion module).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion and frame of Ho to be removably coupled as taught by Ng for the purpose of providing convenience to the user by providing ease of cleaning and repair and replacement of parts. 
Regarding claim 72, the modified Ho discloses that the first strap portions on each side of the headgear are configured to pass below an ear of the user (see fig. 29 of Ho, see strap below ear, there would be one on the left and one on the right, alternatively, both straps shown on the right side of the user can be considered as the first strap portions, wherein of the user were to lie face down, each of the strap shown would be below the ear). 
Regarding claim 73, the modified Ho discloses that each strap portion is rotatably coupled to the mask (see 340 hook clips of Ho in fig. 29 and paragraph 0081 of Ho, Ho discloses that the hook clip 340 can rotate relative to the face plate 312). 
    PNG
    media_image2.png
    849
    830
    media_image2.png
    Greyscale

Regarding claim 74, the modified Ho discloses that the support portion (312 of Ho) comprises paddle (paddle is the portion of 312 that extends outward, see the annotated-Ho fig. 8 above). 
Regarding claim 76, the modified Ho discloses that the paddles are connected to the frame (336 and 338 of Ho, see fig. 11 of Ho, with reference to the annotated-Ho fig. 8 above, the paddles are part of 312 and is connected to 336 and 338). 
Regarding claim 81, as best understood, the modified Ho discloses that the support portion is a portion of the frame (336 and 338 of Ho, see fig. 11 of Ho, the support portion is 312 of Ho, it is redefined that the support portion is a portion of the frame, it is noted that claim 81 is rejected under 112(b), and the claim is rejected as best understood). 
Regarding claim 82, the modified Ho discloses that the interface assembly comprises a clip comprising a hook-shaped end portion between the mask and the head gear (see clip 340, figs. 8, 13-14 and 29 and paragraphs 0081-0082 of Ho). 
Regarding claim 83, as best understood, Ho discloses an interface assembly (310 shown in fig. 8 with the headgear 960 shown in fig. 29, paragraphs 0080 and 0073) comprising a nasal-oral mask (310, fig. 8, paragraph 0080); a headgear (head gear shown in fig. 29 comprising 960) coupled to the mask at one or more mounting points (see fig. 29); a frame (312, figs. 8-9, paragraph 0080); a seal that is configured to seal (314, fig. 8 and paragraph 0080) around a mouth of a user and on an underside of a nose of the user (see paragraph 0080); a support that extends upwardly from the frame along each side of a nose portion of the seal to provide lateral support to the nose portion of the seal (support is 336 and 338, see fig. 4, paragraphs 0065-0066, as shown, the support extends upwardly from the frame along each side of a nose portion of the seal to provide lateral support to the nose portion of the seal, see paragraph 0080 for reference, the support is three dimensional and supports the frame and the nose portion of the seal (330)); wherein the support is snap coupled to the frame (see paragraphs 0065-0066, Ho discloses that 136 and 138 are snapped onto the 112 and discloses in paragraph 0080 that 336/338 are attached to 312 like figs. 1-5), but fails to specifically disclose that the support portion is removably coupled to the frame. 
However, Ng teaches a support (40 having 48, fig. 2, see col 5, lines 23-37) that is removably coupled to a frame (20 comprising 23, fig. 2 and see claim 29, Ng discloses that the elbow module and the frame module comprise a combined elbow and frame module due to being mechanically interconnected by the mechanical interlock, and a snap-fit attachment mechanism releasably snap-fits the combined elbow and frame module with the cushion module).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the support and frame of Ho to be removably coupled as taught by Ng for the purpose of providing convenience to the user by providing ease of cleaning and repair and replacement of parts. 
Regarding claim 84, as best understood, the modified Ho discloses that the support is permanently coupled to the frame (after the modification with Ng, the support is removably coupled to the frame, however, relatively, the support is permanently coupled to the frame under the circumstance where no external forces are utilized to remove the support from the frame, see the above rejection to claim 83).
Regarding claim 85, as best understood, the modified Ho discloses that the support is removably coupled to the frame (after the modification with Ng, the support is removably coupled to the frame, see the above rejection to claim 83). 
Regarding claim 91, the modified Ho discloses that the headgear comprises upper and lower straps (see the annotated-Ho fig. 29 above), the upper strap coupled to a crown strap and an upper rear strap, the lower strap being coupled to a rear portion (see the annotated-Ho fig. 29 above, the upper strap is coupled to an optional crown strap 972, see paragraph 0094 of Ho, and an upper rear strap of the rear portion, and the lower is being coupled to the rear portion due to a chin strap 970 and crown strap 972 (see dashed lines)). 
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) as applied to claim 74 above and further in view of Bordewick (6,418,928).
Regarding claim 75, the modified Ho discloses a paddle made from a material (see paragraphs 0071 and 0080 of Ho, face plate 112 is made from a rigid or semi-rigid plastic, paragraph 0080 discloses that 312 is like 112) and that material can be plastic or elastomer, but fails to disclose that the paddle comprises silicone. 
However, Bordewick teaches a mask body (Shell 16, fig. 1) comprising silicone (col 3, lines 34-43, Bordewick discloses that the shell is formed of a ridged or semi-rigid material, including silicones).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of the modified Ho ‘385 to include silicone as taught by Bordewick for the purpose of providing a material that is suitable for making a respiratory mask’s shell/frame that is well-known and is readily available, and silicone is well known to be a body safe material. 
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) as applied to claim 71 above and further in view of Janbakhsh (7,861,718).
Regarding claim 77, the modified Ho discloses a center of a mask (see fig. 8 of Ho, mask 310 would have a center), but fails to disclose that the headgear comprises a top strap that extends upwardly from a center of the mask. 
However, Janbakhsh teaches a headgear further comprises a top strap that extends upwardly from a center of the mask (mask 16, and the top strap is strap 62c of headgear 30, col 6, lines 12-39), wherein the strap extends from a supporting portion (supporting portion is 40, fig. 1). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting portion of the modified Ho to have a top strap that extends upwardly from a center of the mask as taught by Janbakhsh for the purpose of providing additional means of securing the mask to the user, therefore, increasing comfort and safety. 
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) as applied to claim 71 above and further in view of Wells (2015/0217074). 
Regarding claim 78, the modified Ho discloses that the first strap portions comprises arms rotatably coupled to the mask (see the annotated-Ho fig. 29 above, the first strap portions are connected to 312 through 340 which are rotatably mounted on 312, see paragraph 0081 of Ho), but fails to disclose that the arms comprising an adjustment arrangement, the adjustment arrangement comprising a first arm portion and a second arm portion slidably or telescopically engaged with one another, the adjustment arrangement comprising a lock arrangement. 
However, Wells teaches a headgear comprising first strap portions (3316/3300/3315/3317a, fig. 72) comprise arms (3305 and 3315/3316, fig. 72), the arm comprising an adjustment arrangement (see 3303 and 3305.1, fig. 72), the adjustment arrangement comprising a first arm portion and a second arm portion slidably engaged with one another, the adjustment arrangement comprising a lock arrangement (see fig. 72 and paragraph 0413, Wells discloses that in fig. 72, adjustment could be allowed by adding a mechanism such as slide over ladder lock clips 3305.1 on the back 3317 or side strap portions 3315, 3316). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the headgear including the first strap portions of the modified Ho to have the arms comprising adjustment arrangement and lock arrangement as taught by Wells for the purpose of providing flexibility and for the purpose of comfortably and securely accommodate patient having different head size by allowing the headgear to be adjustable in length (see paragraph 0413 of Wells). 
Claims 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) as applied to claim 71 above and further in view of Chodkowski (2014/0305439). 
Regarding claims 79-80, the modified Ho fails to disclose that the rear portion comprises a halo portion and that the rear portion comprises a cradle structure that extends in a vertical direction along the back of the user’s head. 

    PNG
    media_image3.png
    767
    760
    media_image3.png
    Greyscale

However, Chodkowski discloses an interface assembly (60, fig. 6), comprising a headgear (62, 64, 67, 57, 65, fig. 6, paragraph 0053) that secures the mask to the face of the user (see fig. 6), wherein the headgear comprises a rear portion comprising a halo portion and the rear portion comprises a cradle structure that extends in a vertical direction along the back of the user’s head (see the annotated-Chodkowski fig. 6 above).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the headgear of the modified Ho to have the rear portion having a halo portion and a cradle structure as taught by Chodkowski for the purpose of providing an alternative well-known head gear configuration that is capable of comfortably and securely retain the mask onto the user’s head and a headgear that is adjustable and comprises different elasticity and stiffness to improve user comfort (see paragraphs 0008 and 0053-0054 of Chodkowski). 
Claims 86 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) as applied to claim 83 above and further in view of Formica (2013/0199537). 
Regarding claim 86, the modified Ho discloses that the headgear comprises a lower strap portion and an upper strap portion provided on each side of the headgear to connect the mask to a rear portion of the headgear (see the annotated-Ho fig. 29 above, as shown, there are an upper strap portion and a lower strap portion on the right side of the user, in absent of evidence to show otherwise, there would be an upper and a lower portion on the left side in order to maintain the mask in a symmetrical manner, which is well-known within the respiratory art), however, if there is any doubt that the modified Ho discloses a lower strap portion and an upper strap portion provide on the left side of the user as well. 
Formica teaches a headgear having an upper strap portion and a lower strap portion on each side of the headgear to connect the mask to a rear portion of the head gear (see figs. 5-1 and 6, and fig. 1-3, the mask having 20 and 40 are connected to headgear 60, through upper strap portion 61 and lower strap portion 63 on both left and right side to connect mask to rear portion (66 and 65) of headgear, paragraphs 0300-0314 and full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the upper strap portion and lower strap portion of the modified Ho to be both on the left and the right side of the user as taught by Formica for the purpose of providing balanced support of the mask. 
Regarding claim 90, the modified Ho discloses that the mask comprises an opening for at least one of the upper and lower strap portions to pass through (straps of Ho shown in fig. 29 of Ho is interpreted as having clip 340, therefore, the mask has openings 350 to accommodate the upper and lower strap portions, see fig. 10 and paragraph 0081 of Ho).
Claims 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2007/0125385) in view of Ng (8,522,784) and Formica (2013/0199537) as applied to claim 86 above, and further in view of Chodkowski (2015/0083124). 
Regarding claim 87, the modified Ho fails to disclose that the lower strap and the upper strap on at least one side of the mask are coupled to the mask by a single clip.
However, Chodkowski (‘124) teaches an interface (4, fig. 2) comprising an upper strap (12, fig. 2) and a lower strap (20, fig. 2), wherein the lower strap and upper strap on at least one side of the mask are coupled to the mask by a single clip being coupled to a remainder of the mask assembly in a disconnected state (clip 24, see fig. 2, paragraph 0031, see fig. 2 and fig. 3, as shown, when the strap is disconnected the clip would be coupled to the remainder of the mask assembly). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the headgear and mask of the modified Ho to have the single clip as taught by Chodkowski (‘124) for the purpose of providing comfort and convenience by enabling the headgear to be moved with respect to the mask without the need to individually remove the straps, which facilitates such removal and also facilitates the reinstallation of the respiratory patient interface device on the patient (see paragraph 0030 of Chodkowski (‘124)).
Regarding claim 88, the modified Ho discloses that the clip (clip 24 of Chodkowski ‘124) and the frame (312 of Ho) are configured in a complementary manner to facilitate location of the clip for engagement with the mask (after modification with Chodkowski, the clip is implemented on the frame 312 of Ho, the clip and the frame are configured in a complementary manner to facilitate location of the clip for engaged with the mask as shown in fig. 2 of Chodkowski ‘124). 
Regarding claim 89, the modified Ho discloses that the frame (312 of Ho) comprises one or more edges that cooperate to define a recess for receiving the clip (24 of Chodkowski ‘124, see recess formed by pivot pin 52 of Chodkowski ‘124, after the modification, the frame 312 of Ho would have the pivot pin 52 having edges forming a recess to accommodate the clip 24 of Chodkowski ‘124). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood (2010/0037897) is cited to show a headgear having a length adjustable portion. 
Guney (2012/0080035) is cited to show a headgear having telescopic arms. 
Ho (2009/0038619) is cited to show an oral-nasal mask having a headgear.
Ho (2011/0072553) is cited to show a headgear assembly having rotatable straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785